DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021, 08/05/2021, and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2009/0147381).

Regarding claim 1, Chen discloses a lens barrel (Figure 2, 11, barrel) defining a receiving cavity (inside of 112, hollow cylinder) and a light hole (110A, hole), the receiving cavity receiving a lens group (Figure 2 depicts the inside of 112, hollow 

Regarding claim 2, Chen discloses the lens barrel of claim 1, wherein: an inner wall (1120, inside wall surface) of the receiving cavity is a rough surface (Figure 2; [0022] teaches 1120, inside wall surface, of 12, hollow cylinder, is roughened).

Regarding claim 3, Chen discloses the lens barrel of claim 1, wherein: a surface roughness of the inner surface of the protrusion is greater than 6 microns (at least [0023]).

Regarding claim 4, Chen discloses a lens module (Figure 2, 20, camera module) comprising: a lens barrel (11, barrel); a lens group (12, optical lenses) located within the lens barrel (Figure 2 depicts 12, optical lenses, are located within 11, barrel); wherein: the lens barrel defines a receiving cavity (inside of 112, hollow cylinder) and a light hole (110A, hole); the receiving cavity receives the lens group (Figure 2 depicts the inside of 112, hollow cylinder, receives 12, optical lenses); the lens barrel comprises a protrusion (110, cover) protruding from an inner wall of the receiving cavity adjacent to the light 

Regarding claim 5, Chen discloses the lens module of claim 4, wherein: an inner wall (1120, inside wall surface) of the receiving cavity is a rough surface (Figure 2; [0022] teaches 1120, inside wall surface, of 12, hollow cylinder, is roughened).

Regarding claim 6, Chen discloses the lens module of claim 4, wherein: a surface roughness of the inner surface of the protrusion is greater than 6 microns (at least [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2009/0147381) in view of Chiang (2004/0125470).

Regarding claim 7, Chen discloses the lens module of claim 6, further comprising a plurality of spacers (14, spacers), wherein: each of the plurality of spacers is located between two adjacent lenses of the lens group (Figure 2; [0016]).
Chen fails to teach the spacers to be made of soma. Chen and Chiang are related because both teach a lens module.
Chiang discloses a lens module wherein a spacer is made of soma ([0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Chiang and provide the spacers to be made of soma. Doing so would allow for adequate control of incoming light to obtain a good quality image.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2009/0147381) in view of Bone et al. (2015/0185366).

Regarding claim 8, Chen discloses a method of manufacturing a lens barrel (Figure 2, 11, barrel) of a lens module (20, camera module), the method comprising: the lens barrel defining a receiving cavity (inside of 112, hollow cylinder) and a light hole (110A, hole), the lens barrel comprising an annular protrusion (110, cover) protruding from an inner wall of the receiving cavity adjacent to the light hole (Figure 2 depicts 110, cover, protrudes from an inner side of 112, hollow cylinder, and is adjacent to 110A, hole); and sandblasting an inner surface (1100, inside surface; at least [0023] teaches the roughened surfaces can be manufactured by sand-blasting) of the protrusion facing the receiving cavity (Figure 2 depicts 1100, inside surface, is on an inner surface of 110, cover, and faces 12, optical lenses) to form a rough surface on the inner surface ([0017] teaches 1100, inside surface, is roughened).
Chen fails to teach forming, by injection molding, the lens barrel. Chen and Bone are related because both teach a method of manufacturing a lens barrel.
Bone discloses a method of manufacturing a lens barrel comprising: forming, by injection molding, the lens barrel (at least [0021] teaches 302, lens barrel, is fabricated by injection molding).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Bone and provide forming, by injection molding, the lens barrel. Doing so would allow for improved speed in production while maintaining a low cost of production.

Regarding claim 11, the modified Chen discloses the method of claim 8, wherein: an inner wall (1120, inside wall surface) of the receiving cavity is sandblasted (Figure 2; [0022] teaches 1120, inside wall surface, of 12, hollow cylinder, is roughened; at least [0023] teaches the roughened surfaces can be manufactured by sand-blasting).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2009/0147381) in view of Bone et al. (2015/0185366) as applied to claim 8 above, and further in view of Pieper (2004/0053561).

Regarding claim 9, the modified Chen discloses the method of claim 8, but fails to teach wherein: particles of at least two different sizes are mixed for sandblasting. The modified Chen and Pieper are related because both teach a method comprising sandblasting.
Pieper discloses a method wherein particles of at least two different sizes are mixed for sandblasting (at least claim 10 teaches a sandblasting agent includes a ball-shaped granulate of glass, steel, cast steel, ceramic, corundum, or their mixture).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chen to incorporate the general teachings of Pieper and provide wherein: particles of at least two different sizes are mixed for sandblasting. Doing so would allow for improved sandblasting speed while removing material in a precise manner.

Regarding claim 10, the modified Chen discloses the method of claim 9, wherein: 180-mesh particles and 100-mesh particles are mixed and then used for sandblasting (Pieper: at least claim 10 teaches a sandblasting agent includes a ball-shaped granulate of glass, steel, cast steel, ceramic, corundum, or their mixture with a particle size of 5 to 5000 micrometers, which when converted to mesh values, includes 180-mesh and 100-mesh particles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872